- Provided by MZ Technologies FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of April, 2010 Commission File Number: 001-13240 Empresa Nacional de Electricidad S.A. National Electricity Co of Chile Inc (Translation of Registrant's Name into English) Santa Rosa 76, Santiago, Chile (562) 6309000 (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F: Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Yes No X Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Yes No X Indicate by check mark whether by furnishing the information contained in this Form, the Registrant is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934: Yes No X If Yes is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): N/A PRESS RELEASE 1Q 2010 ENDESA CHILE ANNOUNCES CONSOLIDATED RESULTS FOR THE PERIOD ENDED MARCH 31 st , 2010 Highlights for the Period S UMMARY Consolidated physical sales decreased by 9.2%, reaching 13,574 GWh, primarily explained by Argentina and Colombia. Revenues decreased by 20% reaching Ch$ 529,906 million. Consolidated costs amounted to Ch$ 354,506 million, a reduction of 4.5%, due to lower use of liquid fuels for thermal generation. Net Income attributable to Endesa Chile s shareholders was Ch$ 93,729 million in March 2010, a 43.5% decrease. EBITDA was Ch$ 225,510 million, a 33.1% decrease over the Ch$ 337,262 million recorded in March 2009. Net financial results improved in Ch$ 26,088 million, or 46.2%. Income derived from investments in related companies reached Ch$ 20,649 million, 22.8% increase, mainly as a result of higher net income of our affiliate, Endesa Brasil. Consolidated hydro generation experienced 11.7% decrease, mainly explained by Colombia. In Chile, EBITDA decreased by Ch$ 84,701 million which is explained primarily by the following: Lower average prices by 28% Lower demand for electricity by 2.8% Lower physical sales by 3.5% In Colombia, EBITDA decreased by Ch$ 19,956 million, which is explained primarily by the following: Low hydrology explained by the El Niño phenomenon Less efficient production mix due to higher thermal production Higher costs of fuel consumption Physical sales decreased by 16% In Peru, EBITDA decreased by Ch$ 7,599 million, as a result of: Lower physical sales by 9.4% Higher costs of energy purchases due to the absence of the non-recurrent reversal of a provision registered as of March 2009 related to distributors without contracts In Argentina, EBITDA increased by Ch$ 504 million, as a result of: Higher hydroelectric production dispatched due to favorable hydrological conditions Better production mix 1 PRESS RELEASE 1Q 2010 Successful amendments to event of default clauses and financial covenants in the Endesa Chile Local Bonds contracts, eliminating from event of default clauses all references to Endesa Chile s subsidiaries, and adjusting the financial covenants as a consequence of the adoption of IFRS, thus keeping the financial cushions unchanged. Consolidated debt reached US$ 3,821 million, 8.4% lower than December 2009. Consolidated average interest rate slightly increased from 6.5% in December 2009 to 6.7%. Interest Coverage ratio fell 10.1%, to 6.0 times when compared to December 2009. Liquidity, a key consideration in our financial management, continues to be in a very solid position as below: Uncommitted credit lines for US$ 222 million available for Endesa Chile in the Chilean capital markets. Committed credit lines for US$ 94 million in undrawn revolving debt facilities in the Chilean capital market. Committed credit lines for US$ 550 million in undrawn revolving debt facilities in the international markets. Cash and cash equivalents amounted to Ch$ 576 million on a consolidated basis. Endesa Chile continued to apply a strict control over its liquidity and in all its subsidiaries using hedge instruments to protect cash flow from variations in exchange rates and interest rate risk. The outstanding derivative instruments are detailed as follows: Interest Rate Swaps for a total amount of US$ 200 million to fix the interest rate. Cross currency swaps for US$ 235 million to mitigate exchange and interest rates risks. Forwards, for US$ 103 million to mitigate exchange rate risk. The aforementioned financial tools are being permanently evaluated and adjusted to the changing macroeconomic scenario, in order to achieve the most efficient levels of protection. M ARKET S UMMARY During the first quarter 2010, the Chilean stock exchange main index showed a positive performance in line with other international stock markets. The IPSA registered a 5% increase, as compared with other world benchmarks: Bovespa: +3%, Dow Jones Industrials: +4%, S&P 500: +5%, UKX: +5%, FTSE 250: +9%. Endesa Chile s share price in the local market during the period decreased 5%. Factors that influenced this result have been significant movements made by the local pension funds, and also due to the effect of the earthquake over the Chilean stock market. Consistently with the Chilean peso depreciation of 3% during the first quarter of 2010 and the local price performance, Endesa Chile s ADRs price fell 7%. In addition, during this year, Endesa Chile continued to be among the most traded companies at the Santiago Stock Exchange, with an average trading of US$ 11.5 million in the first quarter of 2010. 2 PRESS RELEASE 1Q 2010 Top Five Daily Average Traded Amount at SSE in 1st Quarter 2010 Thousand US$ LAN 20.224 SQM 15.771 CENCOSUD 12.821 ENERSIS 11.716 ENDESA CHILE 11.511 Source: Santiago Stock Exchange (SSE) R ISK R ATING C LASSIFICATION I NFORMATION Endesa Chile s credit profile has continued to strengthen in 2010, due to improvements in the liquidity position and reduction of leverage level. The positive perspective of the operational and credit profile of Endesa Chile has been reflected in the recent upgrades made in January 2010 by Fitch Ratings to our Foreign and Local Currency Issuer Default Ratings and Endesa Chile Yankee Bonds to BBB+ from BBB , and in February Standard & Poors upgraded the Company s foreign corporate credit rating and senior unsecured debt rating to BBB+ from BBB Similarly, in March Feller Rate announced an upgrade of Endesa Chile s solvency credit rating of the local bonds and commercial paper lines to AA from AA-, and ratified the rating assigned to the Company s shares as First Class Level 1 . The new ratings are further supported by our diversified asset portfolio, strong credit metrics, adequate debt composition and ample liquidity. Endesa Chile s geographic diversification through Latin America provides a hedge to different regulations and weather conditions and its operating subsidiaries are financially strong and have leading market positions in the countries where they operate. The current risk classifications are: International Ratings: Endesa Chile S&P Moody s Fitch Corporate BBB+ / Stable Baa3 / Stable BBB+ / Stable Domestic Ratings (for securities issued in Chile): Endesa Chile Feller Rate Fitch Shares 1 st Class Level 1 1 st Class Level 1 Bonds AA / Stable AA / Stable 3 PRESS RELEASE 1Q 2010 T ABLE OF C ONTENTS Summary 1 Financial Summary 2 Market Summary 2 Risk Rating Classification Information 3 TABLE OF CONTENTS 4 GENERAL INFORMATION 5 S IMPLIFIED O RGANIZATIONAL S TRUCTURE 5 MARKET INFORMATION 6 E QUITY M ARKET 6 D EBT M ARKET 8 CONSOLIDATED INCOME STATEMENT ANALYSIS 9 N
